Case 1:18-cv-00981-CMA-MEH Document 207 Filed 02/12/19 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


   Civil Case No. 1: 18-cv-00981-CMA-MEH

   (1) Heidi Gilbert,
   (2) Amber Means,
   (3) Mandy Meloon,
   (4) Gabriela Joslin, and
   (5) Kay Poe, and
   (6) Jane Does 6-50,
   on behalf of themselves and
   all others similarly situated,

                  Plaintiff(s),

   vs.

   (1) United States Olympic Committee,
   (2) USA Taekwondo Inc.,
   (3) U.S. Center for SafeSport
   (4) Steven Lopez,
   (5) Jean Lopez, and
   (6) John Does 1-5,

                  Defendant(s).


            PLAINTIFFS’ SUPPLEMENTAL RESPONSE TO MOTIONS TO DISMISS



         1. At the hearing on January 23, 2019, Counsel for Defendant SafeSport stated

   during oral argument on the Motion to Dismiss that Defendant SafeSport could not have

   committed any act or omission before March, 2017. Counsel for SafeSport argued that

   SafeSport did not exist until March, 2017 and “opened its doors to receive complaints,”

   only as of March, 2017. 1/23/19 Transcript, p. 133, lines 9-15. Counsel for Defendant

   SafeSport argued:
Case 1:18-cv-00981-CMA-MEH Document 207 Filed 02/12/19 USDC Colorado Page 2 of 5




   Id.

         2. However, Defendant USOC recently produced a privilege log that contradicts

   Defendant SafeSport’s contention that it did not exist until March, 2017. Defendant

   USOC’s most recent privilege log was produced on February 6, 2019, after the Motion

   to Dismiss hearing took place on January 23rd. That privilege log lists numerous emails

   to and from SafeSport.org email addresses throughout 2016. The privilege log identifies

   emails between Defendant SafeSport and Defendant USOC almost a year before

   Defendant SafeSport claims to have been in existence.

         3. For example, the USOC privilege log contains entries from both April and May of

   2016 between people at USOC and malia.arrington@safesport.org:




         4. Plaintiff files this supplement to make the Court aware of this new evidence

   contradicting Defendant SafeSport’s oral argument. The privilege log shows not only


                                                 2
Case 1:18-cv-00981-CMA-MEH Document 207 Filed 02/12/19 USDC Colorado Page 3 of 5




   that Defendant SafeSport was in existence as of at least April 2016, but it also was,

   apparently, having several privileged communications with Defendant USOC.

       5. Plaintiffs allege in paragraph 282 of the Second Amended Complaint, by quoting

   Scott Blackmon, the former head of the USOC, that Defendant SafeSport was created

   in 2015, and the board of Defendant SafeSport “first got up and running in January of

   2016.” Accordingly, Plaintiff alleges that Defendant SafeSport was in existence and

   already had its first board meeting during a critical obstruction phase of this case. So

   not to rehash arguments that have already been made in the briefs, suffice it to say,

   Plaintiffs allege that SafeSport was, among other things, operating and involved in

   illegal obstruction in 2016. These contentions are supported by the new privilege log.

       6. The privilege log confirms why the Motion to Dismiss should be denied and the

   Court should be wary of relying on representations about the facts at the 12(b)(6) stage.

   The better course is to follow the Rule 12(b)(6) standards imposed by the Tenth Circuit

   and take the facts alleged as true and in-the-light most favorable to Plaintiffs. If the facts

   turn out to favor Defendant SafeSport, the time for dismissal is at summary judgment or

   at trial.

   WHEREFORE, Plaintiffs respectfully request that Defendant SafeSport’s Motion to

   Dismiss be denied.



   Dated: February 12, 2019                          PARKER LIPMAN LLP

                                                     /s/ Daniel A. Lipman
                                                     Daniel A. Lipman, #35046
                                                     3200 Cherry Creek South Drive
                                                     Suite 520
                                                     Denver, Colorado 80209
                                                     dan@parkerlipman.com
                                                     Attorney for the Plaintiff



                                                 3
Case 1:18-cv-00981-CMA-MEH Document 207 Filed 02/12/19 USDC Colorado Page 4 of 5




                                   CERTIFICATE OF SERVICE

           It is hereby certified that a true and correct copy of the foregoing document was
   filed and served, via the CM/ECF system, on February 12, 2019 properly addressed to
   the following:

    Rex A. Sharp                   Stephen Estey                 Kathleen Pritchard
    Ryan C. Hudson                 Estey & Bomberger LLP         Mike Kotlarczyk
    Larkin E. Walsh                2869 India Street             Davis Graham & Stubbs,
    Rex Sharp P.A.                 San Diego, CA 92103           LLP
    5301 W 75th Street             619-295-0035                  1550 17th Street, Ste. 500
    Prairie Village, KS 66208      619-295-0172 (fax)            Denver, CO 80202
    913-901-0505                   steve@estey-bomberger.com     303-892-9400
    913-901-0419 (fax)             Attorney for Plaintiffs       Kathleen.pritchard@dgslaw.
    rsharp@midwestlaw.com                                        com
    rhudson@midwestlaw.com                                       Mike.kotlarczyk@dgslaw.co
    lwalsh@midwestlaw.com                                        m
    Attorneys for Plaintiffs                                     Attorneys for Defendant US
                                                                 Center for SafeSport
    Jonathan Little                John P. Craver                Robert Allard
    Saeed and Little, LLP          Joseph W. Mark                Lauren Cerri
    1433 N. Meridian St.           White & Steele, P.C.          John Bosckovich
    Indianapolis, IN 46202         600 17th Street,              Corsiglia, McMahon & Allard
    317-721-9214                   Dominion Towers, Ste. 600N    96 North Third Street, Suite
    jon@sllawfirm.com              Denver, CO                    620
    Attorney for Plaintiffs        (303) 296-2828                San Jose, CA 95112
                                   jcraver@wsteele.com           (408) 289-1417
                                   jmark@wsteele.com             rallard@cmalaw.net
                                   Attorneys for Defendant       lcerri@cmalaw.net
                                   United States Olympic         Attorneys for Plaintiffs
                                   Committee
    David M. Jolley                Thomas Baker Quinn            Howard L. Jacobs
    David S. Denuyl                Lillian L. Alves              Lindsay S. Brandon
    Covington & Burling LLP        Nathan Andrew Huey            Law Offices of Howard L.
    One Front Street, 35th Floor   Jacqueline R. Guesno          Jacobs
    San Francisco, CA 94111        Gordon Rees Scully            31111 Agoura Rd, Ste. 225
    (415) 591-6000                 Mansukhani, LLP               Westlake Village, CA 91361
    djolley@cov.com                555 17th Street, Ste. 3400    (805) 418-9892
    ddenuyl@cov.com                Denver, CO 80202              howard.jacobs@athleteslaw
    Attorneys for Defendant        (303) 534-5154                yer.com
    United States Olympic          tquinn@grsm.com               Attorneys for Defendants
    Committee                      jguesno@gsrm.com              Steven Lopez and Jean
                                   nhuey@grsm.com                Lopez
                                   lalves@grsm.com
                                   Attorneys for Defendant USA
                                   Taekwondo, Inc.

                                   Mitchell A. Kamin             Sean Connelly
                                   Carolyn J. Kubota             Connelly Law, LLC


                                                4
Case 1:18-cv-00981-CMA-MEH Document 207 Filed 02/12/19 USDC Colorado Page 5 of 5



    Kathleen Alt                    Michael D. Fields            3200 Cherry Creek So.
    Josh A. Marks                   Covington & Burling LLP      Drive, Suite 720
    Berg Hill Greenleaf Ruscitti,   1999 Avenue of the Stars,    Denver, CO 80209
    LLC                             Ste. 3500                    (303) 302-7849
    1712 Pearl Street               Los Angeles, CA 90067-4643   sean@sconnellylaw.com
    Boulder, CO 80302               (424) 332-4800               Attorneys for Defendant US
    (303) 402-1600                  mkamin@cov.com               Center for SafeSport
    kta@bhgrlaw.com                 ckubota@cov.com
    jam@bhgrlaw.com                 mfields@cov.com
    Attorneys for Defendants        Attorneys for Defendant
    Steven Lopez and Jean           United States Olympic
    Lopez                           Committee

    Lindsey C. Barnhart
    Covington & Burling LLP
    3000 El Camino Real
    5 Palo Alto Square, Ste. 1000
    Palo Alto, CA 94306
    (650) 632-4700
    lbarnhart@cov.com
    Attorneys for Defendant
    United States Olympic
    Committee


                                                    (A duly signed original is available at the
                                                    office of PARKER LIPMAN LLP)


                                             By:    /s/ Amy Arguello




                                                5
